DETAILED ACTION
This office action response the amendment application on 12/27/2020.
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on February 09, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
This is in response to the amendments filed on 23 December, 2020.  Claims 1, 2, 6, 9, 10, 16, and 17 have been amended. Claims 1-20 are pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, 16 and 18 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Segev et al. (U.S. Patent Application Publication No. 2015/0365835), (“Segev”, hereinafter), in view of Sadasivam et al. (U.S. Patent Application Publication No. 2014/0269658), (Sadasivam, hereinafter). 
As per Claim 1, Segev discloses a wireless device ([see, e.g., wireless station 900, [0041], and Fig. 9]), comprising: 
at least one antenna ([see, e.g., a wireless antenna 924, [0046], and Fig. 9]); 
at least one radio communicatively coupled to the antenna and configured to perform Wi-Fi communication with a Wi-Fi access point ([see, e.g., wireless stations can transmit and receive messages from the responding wireless stations using a WiFi signal, [0018], and Fig. 1]); 
at least one processor communicatively coupled to the at least one radio ([see, e.g., a radio frequency (RF) interface 922, [0046], and Fig. 9]), wherein the wireless device is configured to perform voice and/or data communications ([see, e.g., the wireless stations 102 of the environment 100 may also communicate data, [0013, 0015], and Fig. 1]); 
 wherein the at least one processor is configured to cause the wireless device to:

receive, from the peer wireless device, second ranging capabilities indicating NAN ranging role compatibility between the wireless device and the peer wireless device ([see, e.g., wherein an indication 522 of a discovery window, maintain a higher rate of range measurements, the indication 528 may indicate the next available discovery window 512 (corresponding to first ranging capabilities), [0033-0034], and Fig. 5]); and 
initiate, based on the first and second ranging capabilities, a NAN ranging operation, wherein the NAN ranging operation is scheduled as one of a full slot schedule (FSS) or a partial slot schedule (PSS) NAN ranging operation ([see, e.g., wherein the initiating wireless station may desire a relatively high rate of range measurements, a wireless station may transmit a NAN Service Discovery Frame (SDF), the discovery window indication 322 may include a time interval, a specific time, pointer to a SDF, or any suitable indication, [0025-0028], and Fig. 3-4]). 
Segev doesn’t appear explicitly disclose: wherein the first ranging capabilities are indicated via a bit that indicates the wireless device is NAN ranging capable. 
However, Sadasivam discloses wherein the first ranging capabilities are indicated via a bit that indicates the wireless device is NAN ranging capable ([see, e.g., 
In view of the above, having the system of Segev and then given the well-established teaching of Sadasivam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Segev as taught by Sadasivam. The motivation for doing so would have been to provide maintain availability windows for schedule periods of time results in improving power consumption by the respective devices and that enhanced to avoid a number of packet collisions in the wireless network (Sadasivam, ¶ [0005]).
As per Claims 2, 10, Segev further discloses wherein the first ranging capabilities are further indicated via at least one of: 
a bit indicating the wireless device is NAN ranging capable; 
a sub-set of ranging capabilities as defined in the Fine Timing Measurement (FTM) protocol ([see, e.g., FTM communication 320, 328, with the discovery window indication 322 may include a time interval, [0028-0029], and Fig. 3]); or 
a set of ranging capabilities as defined in the FTM protocol.  
As per Claims 3, 11, Segev appears to be silent to the instant claim, and however Sadasivam discloses wherein a schedule of the NAN ranging operation is based on one or more of an updated further availability window, current further availability window, or preferred further availability window of the wireless device ([see, 
In view of the above, having the system of Segev and then given the well-established teaching of Sadasivam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Segev as taught by Sadasivam. The motivation for doing so would have been to provide maintain availability windows for schedule periods of time results in improving power consumption by the respective devices and that enhanced to avoid a number of packet collisions in the wireless network (Sadasivam, ¶ [0005]).
As per Claims 4, 12, Segev further discloses wherein Fine Timing Measurement (FTM) protocol parameters are derived from the schedule of the NAN ranging operation ([see, e.g., FTM communication 320, 328, with the discovery window indication 322 may include a time interval, [0028-0029], and Fig. 3]). 
 As per Claims 5, 13, Segev further discloses wherein the FTM protocol parameters include one or more of a number of bursts exponent, a burst duration, a minimum delta FTM, a partial timer synchronization function (TSF) timer, an as soon as possible (ASAP) parameter, a number of FTMs per burst, FTM format, FTM bandwidth, or burst period ([see, e.g., an instruction to the initiating wireless station to record the time the initiating wireless station receives the timing message, [0017-0018, 0025], and Fig. 3]).
As per Claims 6, 14, Segev further discloses wherein when the NAN ranging operation is scheduled as FSS, time-slots used and associated Fine Timing   

As per Claims 7, 15, Segev further discloses wherein when the NAN ranging operation is scheduled as PSS, a first available time-slot and its associated Fine Timing Measurement (FTM) parameters for ranging are specified by the peer wireless device, and wherein the associated FTM parameters for ranging are based on an updated further availability window map ([see, e.g., a first and second channel NAN discovery window 316 that occurs after elapse of the discovery interval 308, the FTM procedure may be performed on the channel [0025-0027], and Fig. 3]).  
As per Claim 8, Segev further discloses wherein FTM parameters for subsequent time-slots are negotiated separately on a slot-by-slot basis by the wireless device and the peer wireless device ([see, e.g., a first and second channel NAN discovery window 316 that occurs after elapse of the discovery interval 308, each station may negotiate for a desired discovery window for the next expected FTM communications, [0026-0029], and Fig. 3]).  
	As per Claim 9, Segev discloses an apparatus ([see, e.g., wireless station 900, [0041], and Fig. 9]), comprising: 
a memory ([see, e.g., a memory, [0046], and Fig. 9]); and 
at least one processor in communication with the memory ([see, e.g., processor and a memory, [0046], and Fig. 9]), wherein the at least one processor is configured to: 

receive, from the peer wireless device, second ranging capabilities indicating NAN ranging role compatibility between the wireless device and the peer wireless device ([see, e.g., wherein an indication 522 of a discovery window, maintain a higher rate of range measurements, the indication 528 may indicate the next available discovery window 512 (corresponding to first ranging capabilities), [0033-0034], and Fig. 5]); and 
generate instructions to cause, based on the first and second ranging capabilities, an initiation of a NAN ranging operation, wherein the NAN ranging operation is scheduled as one of a full slot schedule (FSS) or a partial slot schedule (PSS) NAN ranging operation ([see, e.g., wherein the initiating wireless station may desire a relatively high rate of range measurements, a wireless station may transmit a NAN Service Discovery Frame (SDF), the discovery window indication 322 may include a time interval, a specific time, pointer to a SDF, or any suitable indication, [0025-0028], and Fig. 3-4]). 
: wherein the first ranging capabilities are indicated via a bit that indicates the apparatus is NAN ranging capable.  
However, Sadasivam discloses wherein the first ranging capabilities are indicated via a bit that indicates the wireless device is NAN ranging capable ([see, e.g., wherein the availability windows is corresponding to ranging capabilities, that indicates  communication between nodes on the neighbor aware network 160 may schedule periods of time during which communication between network nodes via the communication signal, information and signals may be represented as bits, [0098-0101, 0297], and Fig. 1b]). 
In view of the above, having the system of Segev and then given the well-established teaching of Sadasivam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Segev as taught by Sadasivam. The motivation for doing so would have been to provide maintain availability windows for schedule periods of time results in improving power consumption by the respective devices and that enhanced to avoid a number of packet collisions in the wireless network (Sadasivam, ¶ [0005]).
As per Claim 16, is the non-transitory computer readable medium (CRM) claim corresponding to the apparatus claim 9 that has been rejected above.  Applicant attention is directed to the rejection of claim 9.  Claim 16 is anticipated by CRM being performed by the apparatus above and therefore is rejected under the same rational as claim 9.
As per Claim 17, Segev and Sadasivam disclose the non-transitory computer readable memory medium of claim 16, and Segev further discloses wherein the first ranging capabilities are indicated via at least one of: 
a bit indicating the wireless device is NAN ranging capable; 
a sub-set of ranging capabilities as defined in the Fine Timing Measurement (FTM) protocol ([see, e.g., FTM communication 320, 328, with the discovery window indication 322 may include a time interval, [0028-0029], and Fig. 3]); or 
a set of ranging capabilities as defined in the FTM protocol.
As per Claim 18, Segev and Sadasivam disclose the non-transitory computer readable memory medium of claim 16, and Segev further discloses wherein Fine Timing Measurement (FTM) protocol parameters are derived from the schedule of the NAN ranging operation ([see, e.g., FTM communication 320, 328, with the discovery window indication 322 may include a time interval, [0028-0029], and Fig. 3]), and 
wherein the FTM protocol parameters include one or more of a number of bursts exponent, a burst duration, a minimum delta FTM, a partial timer synchronization function (TSF) timer, an as soon as possible (ASAP) parameter, a number of FTMs per burst, FTM format, FTM bandwidth, or burst period ([see, e.g., a first and second channel NAN discovery window 316 that occurs after elapse of the discovery interval 308, the FTM procedure may be performed on the channel [0025-0027], and Fig. 3]). Segev appears to be silent to the instant claim, and however Sadasivam further discloses wherein a schedule of the NAN ranging operation is based on one or more of an updated further availability window, current further availability window, or preferred further availability window of the wireless device ([see, e.g., wherein the availability 
In view of the above, having the system of Segev and then given the well-established teaching of Sadasivam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Segev as taught by Sadasivam. The motivation for doing so would have been to provide maintain availability windows for schedule periods of time results in improving power consumption by the respective devices and that enhanced to avoid a number of packet collisions in the wireless network (Sadasivam, ¶ [0005]).
 As per Claim 19, Segev and Sadasivam disclose the non-transitory computer readable memory medium of claim 16, and Segev further discloses wherein when the NAN ranging operation is scheduled as FSS, time-slots used and associated Fine Timing Measurement (FTM) parameters in the time-slots are specified for the entire schedule by the peer wireless device ([see, e.g., a first and second channel NAN discovery window 316 that occurs after elapse of the discovery interval 308, the FTM procedure may be performed on the channel [0025-0027], and Fig. 3]).  
As per Claim 20, Segev and Sadasivam disclose the non-transitory computer readable memory medium of claim 16, and Segev further discloses wherein when the NAN ranging operation is scheduled as PSS, a first available time-slot and its associated Fine Timing Measurement (FTM) parameters for ranging are specified by the peer wireless device, wherein the associated FTM parameters for ranging are based on an updated further availability window map ([see, e.g., a first and second channel 
wherein FTM parameters for subsequent time-slots are negotiated separately on a slot-by-slot basis with the peer wireless device ([see, e.g., a first and second channel NAN discovery window 316 that occurs after elapse of the discovery interval 308, each station may negotiate for a desired discovery window for the next expected FTM communications, [0026-0029], and Fig. 3]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

/PARTH PATEL/Primary Examiner, Art Unit 2468